Citation Nr: 1721919	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-39 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for a left knee disability, evaluated as 10 percent disabling prior to June 13, 2014, and 20 percent disabling thereafter.  


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1989 to July 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in March 2014 and October 2016      and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the Veteran's claim.

In Correia v. McDonald, the Court of Appeals for Veterans Claims held that the    final sentence of 38 C.F.R. § 4.59 requires that VA examinations include "range of motion testing 'for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint.'"  28 Vet. App. 158, 170 (2016) (quoting 38 C.F.R. § 4.59).  In October 2016, the Board remanded the Veteran's claim in order to provide him with a VA examination that complies with the requirements imposed by the Correia decision.  In doing so, the Board specifically directed the examiner to "test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing."  The Board further directed that "[i]f the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why."  

In November 2016, the Veteran received another VA examination, during which he reported pain with weight-bearing.  However, the examination did not include range of motion testing on weight-bearing, nor did the examiner explain why such testing could not be performed, as required by the Board's October 2016 remand directives and Correia.  Therefore, the Board finds that remand is necessary in order to conduct a VA examination which includes range of motion testing on weight-bearing, if possible.  See id.; see also Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, in a March 2017 written statement, the Veteran indicated that he received treatment for his left knee disability from Dr. Kosobucki in February 2017.  On remand, the AOJ should attempt to obtain updated private treatment records from Dr. Kosobucki.  Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of any medical care providers who have recently treated his left knee disability, to specifically include Dr. Kosobucki.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability.  The electronic claims file must be reviewed by the examiner.  All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail.  

The examiner should report all range of motion measurements in degrees for both knees actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should also consider whether there is likely to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups and describe the additional loss in terms of degrees, if possible.   

The examiner must conduct range of motion testing on weight-bearing or explain why such testing could not be conducted.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate   action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B,   7112 (West 2014). 


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

